Case 9:19-cr-80178-RS Document 16 Entered on FLSD Docket 09/24/2019 Page 1 of 3
,    .

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 19-cr-80178-Smith/Matthewman
                                          21 U.S.C. §841 (a)(l)

UNITED STATES OF AMERICA
                                                                                                 SP
vs.
                                                                                     Sep 24, 2019
    CARRINGTON N. THOMAS,
    a/k/a "Big,"
           Defendant.                                                                              West Palm Beach

- - - - - - - - - - - - -I
                                              1ND IC TMENT

           The Grand Jury charges that:

                                                  COUNT 1

           On or about August 19, 2019, in Palm Beach County in the Southern District of Florida, the

defendant,

                                      CARRINGTON N. THOMAS,
                                            a/k/a "Big,"

did knowingly and intentionally distribute a controlled substance, in violation of Title 21 , United

    States Code, Section 841(a)(l).

           Pursuant to Title 21 , United States Code, Section 841 (b )(1 )(C), it is further alleged that this

violation involved a mixture and substance containing a detectable amount of fentanyl, a Schedule II

    controlled substance.
                                                                      I




                                                          FOREPERSN
   Case 9:19-cr-80178-RS Document 16 Entered on FLSD Docket 09/24/2019 Page 2 of 3
                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA
                                                                            19-cr-80178-Smith/Matthewman
 UNITED STATES OF AMERICA                                      CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
CARRINGTON N. THOMAS, a/k/a "BiiJ
                                                               Superseding Case Information:
                                   Defendant.

 Court Division: (S elect One)                                 New defendant(s)           Yes         No
        Miami                  Key West                        Number of new defendants
        FTL         I          WPB              FTP            Total number of counts

          1.       I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
          2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
          3.       Interpreter:    (Yes or No)            No
                   List language and/or dialect
          4.       This case will take 2-5 days for the parties to try.
          5.       Please check appropriate category and type of offense listed below:

                   (Check on ly one)                                  (Check only one)


          I        0 to 5 days                        ✓               Petty
          II       6 to 10 days                                       Minor
          III      11 to 20 days                                      Misdem.
          IV       21 to 60 days                                      Felony              ✓

          V        61 days and over
          6.       Has this case previously been filed in this District Court?     (Yes or No) No
           If yes: Judge                                     Case No.
           (Attach copy of dispositive order)                           --------------
           Has a complaint been filed in this matter?         (Yes or No)      Yes
           If yes: Magistrate Case No.                         19-8369-BER
           Related miscellaneous numbers:
           Defendant(s) in federal custody as of               08-30-19
           Defendant(s) in state custody as of
           Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)

           7.       Does this case originate from a matter pending in the Central Region o=--
                                                                                          f -----=.S. Attorney ' s Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?                             No ✓

           8.       Does this case originate from a matter pending in the North
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?                                    ✓




                                                                       JENNI



  *Penalty Sheet(s) attached                                                                                     REV 8/ 13/2018
Case 9:19-cr-80178-RS Document 16 Entered on FLSD Docket 09/24/2019 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name:     CARRINGTON N. THOMAS, a/k/a "Big,"
          19-cr-80178-Smith/Matthewman
 Case No: - - - - - - - - - - -

 Counts #: 1

       Distribution of a controlled substance



 * Max. Penalty: 0-20 Years Imprisonment; mandatory minimum term of 3 years of Supervised
 Release up to a maximum of lifetime supervised release; $1,000,000 Fine; and $100 Special
 Assessment



 *Refers only to possible term of incarceration, parole terms, or forfeitures that may be
 applicable.
